Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 17/001673 application is in response to the communications filed February 19, 2021.
Claims 1, 8, 15, 18, 25 and 29 were amended February 19, 2021.
Claims 1-30 are currently pending and considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28, 2021 is being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of identifying medical records of the patient from a plurality of digital records, the digital records including curated records and subsequently curated records, wherein a subset of the medical records reflect medical history of the patient with respect to one or more treatments after a disease state diagnosis of the patient, creating, from the subset of medical records, a plurality of treatments intervals comprising at least one medication administered to the patient and a time interval, associating medications of the one or more treatments with a respective treatment interval when the administration of the medication falls within the time interval, refining the time interval of a respective treatment interval when a treatment of the one or more treatments falls outside the time interval but within an extension period and wherein an interval superseding event does not take place during the refined time interval, identifying one or more potential lines of therapy from the plurality of treatment intervals, wherein each potential line of therapy comprises one or more of the plurality of treatment intervals and a maximum likelihood estimation that the one or more of the plurality of treatment intervals of the potential line of therapy as a line of therapy and labeling the potential line of therapy having the highest maximum likelihood estimation as the line of therapy. These steps, as drafted, under the broadest reasonable interpretation are directed to:
performance of the limitation in the mind (e.g., observation, evaluation, judgment, opinion, etc.) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:   
“deriving, via an artificial, intelligence engine trained on a plurality of patient histories, a plurality of curated fields from non-curated digital records, wherein the non-curated digital records comprise a plurality of different record types or a plurality of records from different sources, and wherein deriving curated fields comprises 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “via an unsupervised artificial intelligence engine”. 
Step 2B: The claim do does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
“deriving, via an artificial, intelligence engine trained on a plurality of patient histories, a plurality of curated fields from non-curated digital records, wherein the non-curated digital records comprise a plurality of different record types or a plurality of records from different sources, and wherein deriving curated fields comprises combining related portions of Berkheimer v HP, Inc. such as Lucas et al. (US 2020/0176098; herein referred to as Lucas) at paragraphs [0157]-[0163] and Figure 4 of Lucas and Howard (US 20170251985) at paragraphs [0199]-[0202], [0275]-[0283] and Figure 4 of Howard. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of claim 1. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“labelling…additional potential lines of therapy during successive time intervals as an incrementally numbered line of therapy from the potential lines of therapy occurring chronologically after each preceding line of therapy and having the respective highest maximum likelihood estimation of the potential lines of 
“labelling, via the unsupervised artificial intelligence engine” further defines the limitation of “unsupervised artificial intelligence engine” recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h).
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
 Claim 3 depends from claim 2 and inherits all the limitations of claim 2. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“labeling…respective incrementally numbered lines of therapies for a plurality of patients and identifying a plurality of cohorts of patients” further describes the 
“labelling, via the unsupervised artificial intelligence engine” further defines the limitation of “unsupervised artificial intelligence engine” recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h).
“reporting the incrementally numbered lines of therapies for each of the plurality of cohorts of patients” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“reporting the incrementally numbered lines of therapies for each of the plurality of cohorts of patients” which corresponds to mere data gathering and/or output.   
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“reporting the incrementally numbered lines of therapies for each of the plurality of cohorts of patients” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 3 and inherits all the limitations of claim 3. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“reporting institution-wide and physician-specific compliance to standardized treatment guidelines”  introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“reporting institution-wide and physician-specific compliance to standardized treatment guidelines”  which corresponds to mere data gathering and/or output.   
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of 
“reporting institution-wide and physician-specific compliance to standardized treatment guidelines” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 3 and inherits all the limitations of claim 3. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“reporting changes to lines of therapies over time based at least in part on the respective time intervals of each line of therapy”  introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“reporting changes to lines of therapies over time based at least in part on the respective time intervals of each line of therapy”  which corresponds to mere data gathering and/or output.   
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“reporting changes to lines of therapies over time based at least in part on the respective time intervals of each line of therapy” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 3 and inherits all the limitations of claim 3. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“reporting analytics on therapeutic impact differences between a first cohort of patients and a second cohort of patients, wherein a cohort identifies patients as having one or more similar dates of treatment, lines of therapy, diagnosis, outcomes, geographic locations, treating physicians, treating institutions, genomic markers or clinical characteristics” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“reporting analytics on therapeutic impact differences between a first cohort of patients and a second cohort of patients, wherein a cohort identifies patients as having one or more similar dates of treatment, lines of therapy, diagnosis, outcomes, geographic locations, treating physicians, treating institutions, genomic markers or clinical characteristics” which corresponds to mere data gathering and/or output.   
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“reporting analytics on therapeutic impact differences between a first cohort of patients and a second cohort of patients, wherein a cohort identifies patients as having one or more similar dates of treatment, lines of therapy, 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of claim 6. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“reporting analytics on progression-free survival between the first cohort and second cohort” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“reporting analytics on progression-free survival between the first cohort and second cohort” which corresponds to mere data gathering and/or output.   
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“reporting analytics on progression-free survival between the first cohort and second cohort” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions 
As per claim 8, 
Claim 8 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“generating a progression-free survival curve for a fist cohort of patients having at least one labeled line of therapy in common, generating a progression-free survival curve for a second cohort of patients having at least one other labeled line of therapy in common and displaying the progression-free curve for the first cohort on a survival graph and the second cohort on the same graph” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“generating a progression-free survival curve for a fist cohort of patients having at least one labeled line of 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“generating a progression-free survival curve for a fist cohort of patients having at least one labeled line of therapy in common, generating a progression-free survival curve for a second cohort of patients having at least one other labeled line of therapy in common and displaying the progression-free curve for the first cohort on a survival 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein a labeled line of therapy includes one or more of: medication name, treatment roll-up class, dosage, or method of administration” further defines the limitation of “at least one labeled line of therapy” recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“generating a report, the report comprising each line of therapy labeled for the patient and the respective time interval” further describes the abstract idea. This claim limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein disease state diagnoses includes cancer, cardiology, depression, mental health, diabetes, infectious disease, epilepsy, dermatology, and auto immune diseases” further defines the limitation of “a disease state diagnosis” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the disease state is cancer” further defines the limitation of “a disease state diagnosis” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the plurality of digital records comprises one or more EHR medical records and one or more curated medical records” further defines the limitation of “a plurality of digital records” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein a curated medical record is an image of a record not included in the one or more EHR medical records” further defines the limitation of “a plurality of digital records” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“performing optical character recognition on the curated medical record, and encoding the curated medical record into a structured format” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“performing optical character recognition on the curated medical record, and encoding the curated medical record into a structured format” which corresponds to mere data gathering and/or output.   
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“performing optical character recognition on the curated medical record, and encoding the curated medical record into a structured format” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“identifying, by a treatment identifier, a treatments that was administered to the patient and an administration date on which the treatment was administered” further describes the abstract idea. This claim limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein a treatment includes one or more of: administration of a medication, a drug, a molecule or a chemical, implantation of a medical device, use of a medical device, use of a biotherapy, a virotherpy, a phage therapy, a phytotherapy, a gene therapy, an epigenetic therapy, a protein therapy, an enzyme replacement therapy, a hormone therapy, a cell therapy, an immunotherapy, an antibody therapy, a nutrition therapy, and electromagnetic radiation therapy, or a radiation therapy, a surgical procedure, or a radiosurgery” 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 18 is substantially similar to claim 1. As such, claim 18 is rejected for the same reasons as claim 1.
Claim 18 recites an additional component of at least one computer having at least one processor programmed to perform the steps of claim 1. Considering this additional limitation under:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “at least one computer having at least one processor programmed to” perform the steps of claim 1. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 is substantially similar to claim 2. As such, claim 19 is rejected for the same reasons as claim 2.
As per claim 20, 
Claim 20 is substantially similar to claim 3. As such, claim 20 is rejected for the same reasons as claim 3.
As per claim 21, 
Claim 21 is substantially similar to claim 4. As such, claim 21 is rejected for the same reasons as claim 4.
As per claim 22, 
Claim 22 is substantially similar to claim 5. As such, claim 22 is rejected for the same reasons as claim 5.
As per claim 23, 
Claim 23 is substantially similar to claim 6. As such, claim 23 is rejected for the same reasons as claim 6.
As per claim 24, 
Claim 24 is substantially similar to claim 7. As such, claim 24 is rejected for the same reasons as claim 7.
As per claim 25, 
Claim 25 is substantially similar to claim 8. As such, claim 25 is rejected for the same reasons as claim 8.
As per claim 26, 
Claim 26 is substantially similar to claim 9. As such, claim 26 is rejected for the same reasons as claim 9.
As per claim 27, 
Claim 27 is substantially similar to claim 11. As such, claim 27 is rejected for the same reasons as claim 11.
As per claim 28, 
Claim 28 is substantially similar to claim 13. As such, claim 28 is rejected for the same reasons as claim 13.
As per claim 29,
Claim 29 is substantially similar to claim 15. As such, claim 29 is rejected for the same reasons as claim 15.
As per claim 30, 
Claim 30 is substantially similar to claim 17. As such, claim 30 is rejected for the same reasons as claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 12-14, 16-22, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al. (US 2018/0085015; herein referred to as Crowder) in view of Cohen et al (US 2018/0068083; herein referred to as Cohen.) in further view of Lucas et al. (US 2020/0176098; herein referred to as Lucas). 
As per claim 1, 
 Crowder teaches identifying medical records of the patient from a plurality of digital records, wherein a subset of the medical records reflect medical history of the patient with respect to one or more treatments after a disease state diagnosis of the patient. (Paragraphs [0153] and [0154] of Crowder. The teaching describes that patient information is stored in a database of the data management system for later uses (which necessarily includes identification) associated with treating the patient and other purposes related to patient care. Part of this data pertains to information about a patient’s drug regimens and changes made thereto.)
Crowder further teaches creating, from the subset of medical records, a plurality of treatment intervals comprising at least one medication administered to the patient and a time interval. (Paragraph [0170] of Crowder. The teaching describes “other data may be used in embodiments in assessing the effectiveness of a drug regimen, including data corresponding to the medications a patient may be currently taking (“current medications” 720), and data corresponding to a historical perspective of the medications or drug regimens to which the patient has been subjected (e.g., over a long term or a relatively short term) (“medication history”)”. This establishes a subset of medical records that contain at least one medication administered to a patient within a time interval to determine the effectiveness of a drug regimen.)
Associating medications of the one or more treatments with a respective treatment interval when the administration of the medication falls within the time interval and refining the time interval of a respective treatment interval when a treatment of the one Paragraph [0180] and Figure 8 of Crowder. The teaching describes a histogram plot that associates certain medication regimens with a respective time interval that excludes data outside a given time interval. In the example depicted in Figure 8, the patient is monitored for a time frame of 60 days. Data is not shown and is excluded outside this time frame, hence a refining of patient data. The Figure further depicts 4 medication regimens 1) 500 mg dose at days 11-20, 2) 1000 mg dose at days 21-30, 3) 1500 mg dose at days 31-40 and 4) 2000mg dose at days 41-60.)
Crowder further teaches identifying, one or more potential lines of therapy from the plurality of treatment intervals, wherein each potential line of therapy comprises one or more of the plurality of treatment intervals and a maximum likelihood estimation that the one or more of the plurality of treatment intervals of the potential line of therapy is a line of therapy and labeling, the potential line of therapy having the highest maximum likelihood estimation as the line of therapy. (Paragraphs [0178]-[0180] and Figure 8 of Crowder. The teaching describes that the graph with the fewest number of detections per day is interpreted as an effective regimen in reducing the detections per day. Specifically “the physician may infer that the 500 mg dose is effective in reducing the “detections per day.””. The examiner sees this description as indicating a maximum likelihood estimation based on the data. The graph is then labeled with the drug regimen as is shown in Figure 8. In this figure it would be shown that in the time frame of approximately 41-60 days, the physician would infer that the 2000mg dose is the most effective and this line of therapy. The graph is labelled with “2000 mg” in this time span to indicate as much.) 
Crowder does not explicitly teach the identifying and labeling step as being done with an unsupervised artificial intelligence engine. Rather these steps are performed by the 
However Cohen teaches implementing a neural network in the form of an unsupervised artificial intelligence system to aid physicians in the decision making process. (Paragraphs [0013] and [0264] of Cohen. The teaching describes “Artificial intelligence/machine learning systems are useful for analyzing information, and may assist human experts in decision making. For example, machine learning systems comprising diagnostic decision-support systems may use clinical decision formulas, rules, trees, or other processes for assisting a physician with making a diagnosis”. This suggests that other decisions such as inference would also be able to be performed by such an AI. The teaching further describes that this AI can be trained in a supervised or unsupervised manner.)
Cohen further teaches the digital records including curated records and subsequently curated records. (Paragraph [0234] and Figure 1A of Cohen. The teaching describes that patient information is derived from a plurality of databases anonymized and aggregated into a clean data knowledge store. These databases establish a source for EHR medical records and curated medical records.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Crowder, the AI teachings of Cohen. Paragraphs [0014]-[0016] of Cohen describes that artificial intelligence systems may be used in the process of analyzing patient data in the endeavor of an early prediction of cancer. The teaching of Cohen accomplishes this by implementing a decision making processes capable of incorporating a large data set that the neural network would infer, from the large data set, the condition of the patient. Paragraph [0140] of Cohen further describes that part of this data would include determining the effectiveness of certain biomarkers for identifying given pathologies based on how well the certain biomarkers correlate to actual 
The combined teaching of Crowder and Cohen does not explicitly teach deriving, via an artificial intelligence engine trained on a plurality of patient histories, a plurality of curated fields from non-curated digital records, wherein the non-curated digital records comprise a plurality of different record types or a plurality of different records from different sources, and wherein deriving curated fields comprises combining related portions of the non-curated digital records and determining that other portions of the non-curated digital are unrelated to the related portions. 
However Lucas teaches deriving, via an artificial intelligence engine trained on a plurality of patient histories, a plurality of curated fields from non-curated digital records, wherein the non-curated digital records comprise a plurality of different record types or a plurality of different records from different sources, and wherein deriving curated fields comprises combining related portions of the non-curated digital records and determining that other portions of the non-curated digital are unrelated to the related portions. (Paragraphs [0157]-[0163] and Figure 4 of Lucas. The teaching describes unstructured medical notes collected from a variety of sources into an EMR. Language models are used in order to interpret and determine relevant information from these notes. The language models do this though identifying key words fields that correspond to relevant medical information and do not identify irrelevant information so as to develop concept 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Crowder and Cohen, the language modeler of Lucas. The combined teaching of Crowder and Cohen and the teaching of Lucas are both directed to the field of machine learning techniques to determine information from patient records. All of the claimed features are taught by the prior art though in separate references. The prior art would perform the same functions combined as they would apart. Accordingly it would have been obvious for one of skill in the art to combine known methods in the prior art though a simple combination in the effort to try to improve a technology. One of ordinary skill in the art would have added to the combined teaching of Crowder and Cohen, the teaching of Lucas based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 1. 
Crowder and Cohen further teaches labeling, via the unsupervised artificial intelligence engine, additional potential lines of therapy during successive time intervals as an incrementally numbered line of therapy from the potential lines of therapy occurring chronologically after each preceding line of therapy and having the respective highest maximum likelihood estimation of the potential lines of therapy in each successive time interval.  (Paragraphs [0178]-[0180] and Figure 8 of Crowder. The teaching describes that the graph with the fewest number of detections per day is interpreted as an effective regimen in reducing the detections per day. Specifically “the physician may infer that the 500 mg dose is effective in reducing the “detections per day.””. The examiner sees this description as indicating a maximum likelihood estimation based on the data. The graph Paragraphs [0013] and [0264] of Cohen. The teaching describes “Artificial intelligence/machine learning systems are useful for analyzing information, and may assist human experts in decision making. For example, machine learning systems comprising diagnostic decision-support systems may use clinical decision formulas, rules, trees, or other processes for assisting a physician with making a diagnosis”. This suggests that other decisions such as inference would also be able to be performed by such an AI. The teaching further describes that this AI can be trained in a supervised or unsupervised manner.)
As per claim 3, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 2. 
Crowder and Cohen further teaches labeling, via the unsupervised artificial intelligence engine, respective incrementally numbered lines of therapies for a plurality of patients, identifying a cohort of the patients, and reporting the incrementally numbered lines of therapies for each of the cohort of the patients. (Paragraphs [0178]-[0180], [0302] and Figure 8 of Crowder. The teaching describes that the graph with the fewest number of detections per day is interpreted as an effective regimen in reducing the detections per Paragraphs [0013] and [0264] of Cohen. The teaching describes “Artificial intelligence/machine learning systems are useful for analyzing information, and may assist human experts in decision making. For example, machine learning systems comprising diagnostic decision-support systems may use clinical decision formulas, rules, trees, or other processes for assisting a physician with making a diagnosis”. This suggests that other decisions such as inference would also be able to be performed by such an AI. The teaching further describes that this AI can be trained in a supervised or unsupervised manner. This establishes a method of reporting labelled numbered lines of therapy for a patient. Paragraphs [0064]-[0065] of Cohen. The teaching describes that patients can be put into a cohort with other patients based on case similarities. This would establish that the labels for the individual patient in Crowder, which can be used for a plurality of patients 
The combined teaching of Crowder, Cohen and Lucas does not explicitly teach that there are a plurality of cohorts of patients. 
However, it would have been obvious to one of ordinary skill in the art that the combined teaching of Crowder, Cohen and Lucas would teach this plurality of cohorts. Paragraph [0064] of Cohen describes that patients with similar cancers, biomarkers and clinical parameter data would be defined a cohort in this context. This means that a cohort of patients need to have a similar traits so physicians can properly compare one patient’s outcome to another. One of ordinary skill in the art would have recognized that this definition of cohort can be fairly restrictive because this approach can does not necessarily include all of the biomarkers that a certain cancer may exhibit. Paragraphs [0018] and [0024] of Cohen describes that the minimum number of biomarkers needed for the analysis is two but can accommodate many more biomarkers. This would suggest that one of ordinary skill in the art would have been able to create two or more cohorts of patients to test which pairs of biomarkers are more effective at identifying cancer in Cohen. With this rationale in hand, this applies to the combined teaching of Crowder, Cohen and Lucas through one of ordinary skill in the art wanting to see the effects of not simply differing strengths of a medication, but the effects of different medications on different patient cohorts. One of ordinary skill in the art would have been able to see that that the combined teaching of Crowder, Cohen and Lucas would teach this feature based on this rationale without yielding unexpected results. 
As per claim 4, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 3.
The combined teaching of Crowder, Cohen and Lucas does not explicitly teach reporting institution-wide and physician-specific compliance to standardized treatment guidelines. 
However it would have been obvious to one of ordinary skill in the art before the time of filing that the combined teaching of Crowder, Cohen and Lucas would teach reporting institution-wide and physician-specific compliance to standardized treatment guidelines. Paragraph [0302] teaches generating a report for presentation to a user. Paragraph [0185] of Cohen teaches that further testing may be recommended to conform with practice guidelines established by medical boards (institution-wide compliance) and the physician’s own practice preferences (physician-specific compliance). This suggests that the user receiving the report generated by Crowder could be a user responsible for ensuring standardized treatment guidelines. One of ordinary skill in the art would have seen that he combined teaching of Crowder, Cohen and Lucas would teach reporting institution-wide and physician-specific compliance to standardized treatment guidelines based on this rationale without yielding unexpected results. 
Walker further discloses reporting institution-wide and physician-specific compliance to standardized treatment guidelines. (Paragraph [0360] of Walker. The teaching describes that the technique offers automatic or easily adapted compliance with hospital information system data access regulations, such that data can be flagged to insure privacy based upon the user or access method.)
As per claim 5, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 3. 
Crowder further teaches reporting changes to lines of therapies over time based at least in part on the respective time intervals of each line of therapy. (Paragraph [0180] and Figure 8 of Crowder. The teaching describes a histogram plot that associates certain medication regimens with a respective time interval that excludes data outside a given 
As per claim 10, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 1. 
Crowder further teaches generating a report, the report comprising each line of therapy labeled for the patient and the respective time interval. (Paragraphs [0180], [0302] and Figure 8 of Crowder. The teaching describes a histogram plot that associates certain medication regimens with a respective time interval that excludes data outside a given time interval. In the example depicted in Figure 8, the patient is monitored for a time frame of 60 days. Data is not shown and is excluded outside this time frame, hence a refining of patient data. The Figure further depicts 4 medication regimens 1) 500 mg dose at days 11-20, 2) 1000 mg dose at days 21-30, 3) 1500 mg dose at days 31-40 and 4) 2000mg dose at days 41-60. That graph show that for each of these potential lines of therapy, a day to day change in effectiveness is depicted in figure 8. The teaching further describes “Some or all of the results of execution of the control algorithm described with reference to FIG. 19 may be conveyed to a user via a report viewable on a display”)
As per claim 12, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 1. 
Cohen further teaches wherein the disease state diagnosis is cancer. (Paragraph [0062] of Cohen. The teaching describes that the disease state of cancer can be determined from past data)
As per claim 13, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 1. 
Cohen further teaches wherein the plurality of digital records comprises one or more EHR medical records and one or more curated medical records. (Paragraph [0234] and Figure 1A of Cohen. The teaching describes that patient information is derived from a plurality of databases anonymized and aggregated into a clean data knowledge store. These databases establish a source for EHR medical records and curated medical records.)
As per claim 14, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 13. 
Cohen further teaches wherein a curated medical record is an image of a record not included in the one or more EHR medical records. (Paragraphs [0234] and [0242] of Cohen. The teaching describes that raw images such as physician notes are included in patient information. The teaching further describes that in the embodiment of neural net 2, the raw image data may be stored in database 10 and not in database 20 then aggregated into database 80.)
As per claim 16, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 1. 
Crowder further teaches identifying, by a treatment identifier, a treatment that was administered to the patient and an administration date on which the treatment was administered. (Paragraphs [0178]-[0180] and Figure 8 of Crowder. The teaching 
As per claim 17, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 1. 
Crowder further teaches wherein at treatment includes one or more of: administration of a medication, a drug, a molecule or a chemical, implantation of a medical device, use of a medical device, use of a biotherapy, a virotherpy, a phage therapy, a phytotherapy, a gene therapy, an epigenetic therapy, a protein therapy, an enzyme replacement therapy, a hormone therapy, a cell therapy, an immunotherapy, an antibody therapy, a nutrition therapy, and electromagnetic radiation therapy, or a radiation therapy, a surgical procedure, or a radiosurgery. (Paragraphs [0178]-[0180] and Figure 8 of Crowder. The teaching describes that the graph with the fewest number of detections per day is 
As per claim 18, 
Claim 18 is substantially similar to claim 1. As such, claim 18 is rejected for the same reasons as claim 1. 
As per claim 19, 
Claim 19 is substantially similar to claim 2. As such, claim 19 is rejected for the same reasons as claim 2.
As per claim 20, 
Claim 20 is substantially similar to claim 3. As such, claim 20 is rejected for the same reasons as claim 3.
As per claim 21, 
Claim 21 is substantially similar to claim 4. As such, claim 21 is rejected for the same reasons as claim 4.
As per claim 22, 
Claim 22 is substantially similar to claim 5. As such, claim 22 is rejected for the same reasons as claim 5.
As per claim 28, 
Claim 28 is substantially similar to claim 13. As such, claim 28 is rejected for the same reasons as claim 13.
As per claim 30, 
Claim 30 is substantially similar to claim 17. As such, claim 30 is rejected for the same reasons as claim 17.
Claims 6-9 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder, Cohen and Lucas in further view of Hedley et al. (US 2018/0311224; herein referred to as Hedley). 
As per claim 6, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 3. 
The combined teaching of Crowder, Cohen and Lucas does not explicitly teach reporting analytics on therapeutic impact differences between a first cohort of patients and a second cohort of patients, wherein a cohort identifies patients as having one or more similar dates of treatment, lines of therapy, diagnosis, outcomes, geographic locations, treating physicians, treating institutions, genomic markers, or clinical characteristics. 
However Hedley teaches reporting analytics on therapeutic impact differences between a first cohort of patients and a second cohort of patients, wherein a cohort identifies patients as having one or more similar dates of treatment, lines of therapy, diagnosis, outcomes, geographic locations, treating physicians, treating institutions, genomic Paragraph [0230] and Figure 1 of Hedley. The teaching describes a graphical comparison of two patient cohorts that are treated with different substances in the same time frame for treating tumors. This graphical comparison was done through a progression-free survival probability graph. The graph includes that one patient cohort was treated with NIRAPARIB and the other patient cohort with PLACEBO.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Crowder, Cohen and Lucas, the reporting teachings of Hedley. Figure 1 of Hedley demonstrates that certain treatments are more effective than others in treating a certain disease state. One of ordinary skill in the art would recognize that in the combined teaching of Crowder, Cohen and Lucas, a user has the ability to integrate patient data with other data resources in order to determine the most effective medicine to treat a condition. Since both the combined teaching of Crowder, Cohen and Lucas and Hedley are directed towards the same goal, it would have been obvious to try to combine these teachings in order to achieve a predictable end. One of ordinary skill in the art would have added to the combined teaching of Crowder, Cohen and Lucas, the teaching of Hedley based on thins incentive without yielding unexpected results. 
As per claim 7, 
The combined teaching of Crowder, Cohen, Lucas and Hedley teaches the limitations of claim 6. 
Hedley further teaches reporting analytics on progression-free survival between the first cohort and second cohort. (Paragraph [0230] and Figure 1 of Hedley. The teaching describes a graphical comparison of two patient cohorts that are treated with different substances in the same time frame for treating tumors. This graphical comparison was done through a progression-free survival probability graph. The graph includes that one 
As per claim 8, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 3. 
The combined teaching of Crowder, Cohen and Lucas does not explicitly teach generating a progression-free survival curve for a first cohort of patients having at least one labeled line of therapy in common, generating a progression-free survival curve for a second cohort of patients having at least one other labeled line of therapy in common and displaying the progression-free survival curve for the first cohort on a survival graph and the second cohort on the same survival graph. 
However Hedley teaches generating a progression-free survival curve for a first cohort of patients having at least one labeled line of therapy in common, generating a progression-free survival curve for a second cohort of patients having at least one other labeled line of therapy in common and displaying the progression-free survival curve for the first cohort on a survival graph and the second cohort on the same survival graph. (Paragraph [0230] and Figure 1 of Hedley. The teaching describes a graphical comparison of two patient cohorts that are treated with different substances in the same time frame for treating tumors. This graphical comparison was done through a progression-free survival probability graph. The graph includes that one patient cohort was treated with NIRAPARIB and the other patient cohort with PLACEBO.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Crowder, Cohen and Lucas, the reporting teachings of Hedley. Figure 1 of Hedley demonstrates that certain treatments are more effective than others in treating a certain disease state. One of ordinary skill in the art would recognize that in the combined teaching of Crowder, Cohen and Lucas, a user has the ability to 
As per claim 9, 
The combined teaching of Crowder, Cohen, Lucas and Hedley teaches the limitations of claim 8. 
Hedley further teaches wherein a labeled line of therapy includes one or more of: medication name, treatment roll-up class, dosage, or method of administration. (Paragraph [0230] and Figure 1 of Hedley. The teaching describes a graphical comparison of two patient cohorts that are treated with different substances in the same time frame for treating tumors. This graphical comparison was done through a progression-free survival probability graph. The graph includes that one patient cohort was treated with NIRAPARIB and the other patient cohort with PLACEBO.)
As per claim 23, 
Claim 23 is substantially similar to claim 6. As such, claim 23 is rejected for the same reasons as claim 6.
As per claim 24, 
Claim 24 is substantially similar to claim 7. As such, claim 24 is rejected for the same reasons as claim 7.
As per claim 25, 
Claim 25 is substantially similar to claim 8. As such, claim 25 is rejected for the same reasons as claim 8.
As per claim 26, 
Claim 26 is substantially similar to claim 9. As such, claim 26 is rejected for the same reasons as claim 9.
Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder, Cohen and Lucas. 
As per claim 11, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 1. 
The combined teaching of Crowder, Cohen and Lucas does not explicitly disclose wherein disease state diagnoses include cancer, cardiology, depression, mental health, diabetes, infectious disease, epilepsy, dermatology and autoimmune diseases.
Cohen teaches wherein the disease state diagnosis is cancer. (Paragraph [0062] of Cohen. The teaching describes that the disease state of cancer can be determined from past data)
However it would have been obvious to one of ordinary skill in the art before the time of filing to modify the disease state diagnosis to incorporate other disease states that are treated with medication such as cardiology, depression, mental health, diabetes, infectious disease, epilepsy, dermatology and autoimmune diseases. Walker explicitly discloses treatments related to cancer with medication and analysis associated with its respective data. Cancer is one particular application of this teaching, however it would have been readily apparent that this method disclosed by Walker would not be exclusive to the disease state diagnosis of cancer. At the time Walker was published, cardiology, depression, mental health, diabetes, infectious disease, epilepsy, dermatology and autoimmune diseases were all disease states that could require treatment with medication and one of ordinary skill in the art would have found it obvious to add to the disease state category any other condition that would benefit from disease-medication 
As per claim 27, 
Claim 27 is substantially similar to claim 11. As such, claim 27 is rejected for the same reasons as claim 11.
Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder, Cohen and Lucas in further view of Duggan et al. (US 2011/0255790; herein referred to as Duggan)
As per claim 15, 
The combined teaching of Crowder, Cohen and Lucas teaches the limitations of claim 13. 
The combined teaching of Crowder, Cohen and Lucas does not explicitly disclose performing optical character recognition on the curated medical record, and encoding the curated medical record into a structured format
However Duggan teaches performing optical character recognition on the curated medical record, and encoding the curated medical record into a structured format. (Paragraphs [0013] and [0122] of Duggan. The teaching describes “Millions of documents are produced every day that are reviewed, processed, stored, audited and transformed into computer-readable data. Examples include accounts payable, collections, educational forms, financial statements, government documents, human resource records, insurance claims, legal papers, medical records, mortgages, nonprofit reports, payroll records, shipping documents and tax forms”, “the document images are 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Crowder, Cohen and Lucas, the OCR teachings in Duggan. Paragraph [0122] of Duggan teaches that OCR is used to gather data from images of documents with pertinent data. This suggests that the machine learning aspect of paragraph [0122] of Duggan would not be able to natively understand the data in the image without the OCR and non-OCR techniques used. Such would also be true of the unsupervised artificial engine in the combined teaching of Crowder, Cohen and Lucas. To allow all data to be understood by the AI, it would have been obvious to one of ordinary skill in the art to add OCR. This would have allowed for a more comprehensive analysis done on the part of the combined teaching of Crowder, Cohen and Lucas. One of ordinary skill in the art would have added to the combined teaching of Crowder, Cohen and Lucas, the teaching of Duggan based on this incentive without yielding unexpected results. 
As per claim 29, 
Claim 29 is substantially similar to claim 15. As such, claim 29 is rejected for the same reasons as claim 15.

Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. Accordingly, the rejection is removed. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that “deriving, via an artificial, intelligence engine trained on a plurality of patient histories, a plurality of curated fields from non-curated digital records, wherein the non-curated digital records comprise a plurality of different record types or a plurality of records from different sources, and wherein deriving curated fields comprises combining related portions of the curated digital records and determining that other portions of the non-curated digital records are unrelated to the related portions” provides an additional element that is integrates the abstract idea into a practical application. The examiner respectfully disagrees. The results of this deriving step, a plurality of curated fields from non-curated digital records, are not actually implemented in the overall claimed invention. As claimed, the invention derives these fields with an artificial intelligence and the unsupervised artificial intelligence does nothing with the results of the other artificial intelligence to effect of labelling a potential line of therapy. Accordingly, this additional limitation presents insignificant application. 
The applicant further argues that this additional limitation is eligible under step 2B. The examiner respectfully disagrees and has provided multiple references that describe this function in a way that can be understood as well-known, routine and conventional and given the function’s untethered relation to the invention as a whole, considered as a ordered combination, the limitations of claim 1 do not appear to improve the functioning of a computer or improves any other technology. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that Crowder does not teach or suggest refining a time interval of a treatment interval when a treatment falls outside the time interval but with an extension period. The examiner respectfully disagrees. Paragraphs [0153]-[0154] of Crowder teach that the patient data comprises information on a plurality of drugs that the patient has used over a period of time. This understanding comes from Crowder’s use of changing medications for the patient. This establishes one or more treatments after a disease state diagnosis of the patient because the patient data has data on the multiple dugs the patient has used within a time interval. When Figure 8 of Crowder is seen in this light, the graph shows data for the start of a new medication which suggests the starting of a different medication than what was used in the past and the patient is changing the medications they are using. When Figure 8 displays the new medication information, the time interval is refined to the 60 days that the patient was on this medication along with the associated effects, excluding the other patient data regarding medications that fall out of this window. 
The applicant argues that Crowder does not teach or suggest identifying one or more potential lines of therapy that comprise one or more treatment intervals and a maximum likelihood estimation that the on roe more treatment intervals of the potential line of therapy is a line of therapy. The applicant supports this argument by citing that a determination of effectiveness of a 2000 mg dose is not a maximum estimation that the administration of the dose is a line of therapy and simply indicating what the dosage is does not identify that the dosage is a line of therapy. The examiner respectfully disagrees. Paragraphs [0178]-[0180] of Crowder describes that the graph with the fewest number of detections per day is interpreted as an effective regimen in reducing the detections per day. Specifically “the physician may infer that the 500 mg dose is 
The remaining arguments are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626